Citation Nr: 0834998	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-01 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for residuals of 
injuries to the head, arm, hand, and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

The veteran's appeal was previously before the Board in 
August 2003 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In August 2001 the veteran filed a claim for entitlement to 
service connection for a seizure disorder.  This claim has 
not been adjudicated and is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Schizoaffective disorder was first shown years after 
service and is not related to a disease or injury during 
service.  

2.  Injuries of the head, arm, hand, and leg were not 
incurred during service and residuals of those injuries are 
not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Residuals of injuries to the head, arm, hand, and leg 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the April 2004 letter did tell the veteran that he could 
assist by providing VA with the necessary evidence.  He 
subsequently did submit additional evidence.  

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third Dingess elements by 
means of the April 2004 letter.  He did not receive VCAA 
notice as to the effective date and rating elements of the 
claims until the March 2008 supplemental statement of the 
case (SSOC).  VCAA notice cannot be provided in a post-
decisional document such as a SSOC.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the claims are 
being denied, no effective date or rating is being set.  The 
delayed notice on these elements, therefore, does not deprive 
the veteran of a meaningful opportunity to participate in the 
adjudication of the claims.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984). 

There was a timing deficiency in that the April 2004 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in a March 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The Board 
notes that records from several of the veteran's reported 
medical facilities are not of record; however, the RO or 
Appeals Management Center took all reasonable steps to obtain 
these records.  Records from the University of Maryland 
Hospital, Montebello Rehabilitation Hospital, and Patuxent 
Institute were requested by the RO in March 2005.  A May 2005 
response from the University of Maryland Hospital indicated 
that there were no available records pertinent to the 
veteran's claim at that facility.  The veteran was informed 
in a November 2005 letter that he was ultimately responsible 
for the procurement of records from Montebello Rehabilitation 
Hospital and Patuxent Institute.  The veteran submitted 
additional private treatment records dated in 1998 and 1999 
(for which he waived consideration by an agency of original 
jurisdiction).

Additionally, the veteran was provided VA examinations in 
November 1999.  While the examinations pertaining to the 
veteran's claim for entitlement to service connection for 
residual injuries of the head, arm, hand, and leg do not 
contain medical opinions as to whether these conditions are 
related to service, such opinions are not necessary.  During 
his VA examinations, the veteran did not allege that he 
incurred an injury to the head, arm, hand, or leg during 
active duty service and instead reported that his injuries 
were the result of a post-service car accident.  In fact, the 
veteran has consistently reported to all his health care 
providers that he sustained a head injury and fractures of 
the right leg and arm during a 1985 motor vehicle accident, 
almost ten years after his separation from service.  In 
addition, the record contains opinions from numerous 
physicians linking the veteran's residual disabilities to his 
post-service car accident.  Therefore, to the extent that the 
veteran is now reporting that his disabilities stem from in-
service injuries, those contentions, as discussed below, are 
not credible.  The medical evidence of record is sufficient 
to decide the claim and there is no reasonable possibility 
that remanding the case for additional medical opinions would 
result in evidence to substantiate the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Schizoaffective Disorder

The veteran contends that service connection is warranted for 
schizoaffective disorder as it was incurred during active 
duty service.  Service treatment records show that the 
veteran was diagnosed with a sociopathic personality disorder 
in March 1976.  He was found to be psychiatrically normal at 
his July 1976 separation examination.  

The post-service medical evidence establishes that the 
veteran has been hospitalized for psychiatric disorders 
multiple times, beginning in June 1981 when he was diagnosed 
with alcohol and substance abuse with related seizures at the 
Baltimore VA Medical Center (VAMC).  His first diagnosis of 
schizoaffective disorder was rendered in August 1999 during a 
mental health screening at the VAMC.  A month later, the 
veteran was hospitalized for worsening psychotic symptoms.  
He reported a history of psychiatric illness and 
hospitalizations since 1980.  

Upon VA examination in November 1999, the veteran reported 
that he began having psychological symptoms as a teenager 
that were related to his drug and alcohol abuse.  He also 
stated that his significant psychiatric problems began in 
1980 or 1981 when he was hospitalized for psychosis.  After 
examining the veteran and reviewing the claims folder, the 
examiner noted that there was no evidence of psychiatric 
conditions consistent with psychosis at the time the veteran 
enlisted in the military, although there were some antisocial 
traits noted during service.  The diagnoses were 
schizoaffective disorder, and alcohol and marijuana 
dependence, in remission.  The examiner concluded that the 
onset of the veteran's psychiatric disturbance was in 1980 
and not during his military service.

Recent clinical records from the Baltimore VAMC show that 
that the veteran has continued to undergo treatment for 
schizoaffective disorder.

The record clearly shows a current diagnosis of 
schizoaffective disorder.  In addition, the veteran has 
reported the onset of his symptoms during service.  The Board 
notes that the veteran is competent to report his symptoms 
and when they occurred.  While service treatment records only 
show a diagnosis of a personality disorder, a disability for 
which service connection is precluded under 38 C.F.R. § 
3.303(c), resolving doubt in the veteran's favor, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

The veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he experienced symptoms of schizoaffective disorder 
during service, but that he did not seek treatment for these 
conditions until 1980, four years after his discharge from 
active duty service in August 1976.  Clinical records also 
indicate that the veteran has consistently reported the onset 
of psychiatric symptoms in 1980.

Schizoaffective disorder is classified as a psychosis.  
38 C.F.R. § 3.384(e) (2007).  Hence, it is subject to 
presumptive service connection if manifested in service or to 
a compensable degree within one year of service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  As just 
discussed, schizoaffective disorder was not identified in 
service or for several years after service.  The only 
competent medical opinion is to the effect that 
schizoaffective disorder had its onset approximately four 
years after service.

The record also contains no competent medical evidence of a 
nexus between the veteran's current schizoaffective disorder 
and his active duty service.  In fact, the only medical 
evidence pertaining to the etiology of the veteran's 
schizoaffective disorder is that of the November 1999 VA 
examiner who found that veteran's disability had its onset 
years after his separation from active duty service.  

The Board has considered the veteran's statements, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than four years after his separation from active 
duty service.  In addition, there is no medical evidence that 
the veteran's schizoaffective disorder is related to his 
active duty service.  The Board therefore concludes that the 
evidence is against a nexus between the veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Residuals of Injuries to the Head, Arm, Hand, and Leg

Service treatment records are negative for injuries to the 
arm or hand.  In May 1974 the veteran reported twisting his 
left knee four days ago, but X-rays of the tibia and fibula 
were within normal limits.  A diagnosis of shin splints was 
made.  With respect to the veteran's claimed head injury, he 
was diagnosed with vertigo of an undetermined etiology in 
March 1976.  In April 1976, he experienced a seizure and 
fell, hitting his head.  A diagnosis of rule out seizure 
disorder was made.  A follow-up neurological consultation was 
normal, and a May 1976 EEG and brain scan were negative for 
abnormalities.  The veteran's head, upper extremities and 
lower extremities were found to be normal at his July 1976 
separation examination.  

The post-service medical evidence establishes that the 
veteran began treatment at the Baltimore VAMC in June 1981.  
At that time, he was diagnosed with seizures related to his 
drug and alcohol abuse.  

The veteran was involved in a motor vehicle accident in 
February 1989.  According to a January 1990 letter from his 
private physician, he incurred a fracture of the right distal 
tibia and fibula that resulted in a leg length discrepancy 
and required skin grafts.  While undergoing psychiatric 
treatment at the VAMC in April 1992, the veteran also stated 
that he incurred a head injury in a 1985 motor vehicle 
accident.  He was provided an EEG by his private physician in 
June 1996 that showed abnormal slowing of background activity 
as well as irregular waves of activity over both hemispheres.  
The diagnosis was encephalopathy, greater on the right.

As discussed above, the veteran has been treated at numerous 
medical facilities for substance abuse and psychotic symptoms 
of his schizoaffective disorder.  In April 1999, he reported 
to a private doctor that he was struck in the back of the 
head earlier that night and taken to the emergency room with 
a head cut.  In July 1999 he was noted to have a history of 
head injuries and alcoholic seizures, and a month later, in 
August 1999, he was diagnosed with dementia due to head 
trauma and chronic alcoholism while hospitalized at the VAMC.  
The veteran was also noted to have experienced a withdrawal 
seizure in 1976 due to alcoholism by a VA neurologist in 
September 2000.  

The veteran was also found to have early mild knee 
osteoarthritis in September 1999 and a right calf deformity 
consistent with surgical repair.  Similarly, in April 2002, 
he was diagnosed with possible osteomyelitis and infection of 
the right lower extremity secondary to a 1985 traumatic 
injury.

Upon VA neurological examination in November 1999, the 
veteran reported sustaining two head injuries.  The first was 
incurred in 1981 when he was struck by a large object, and 
the second in 1985 when he received a severe head injury 
during a motor vehicle accident.  He reported losing 
consciousness and having a month and a half hospital 
admission.  Since the accident, he had noticed an 
intermittent tremor of the right hand.  He also complained of 
headaches following his head injury that have subsided.  
Neurological examination of the veteran was normal, and the 
diagnosis was status post closed head injury.  

The veteran was also provided a VA orthopedic examination in 
November 1999.  He reported sustaining multiple injuries to 
his right leg and arm after being struck by a car 14 years 
ago.  X-rays of the right tibia and fibula showed evidence of 
deformity consistent with old healed fractures.  X-rays of 
the right forearm showed no evidence of arthritic change or 
other significant abnormality.  The diagnoses were status 
post open reduction internal fixation of the right tibia and 
fibula and status post soft tissue injury of the right 
forearm.  

The record shows multiple diagnoses pertaining to the 
veteran's head, leg, arm, and hand including encephalopathy, 
dementia, a history of seizures, a leg length discrepancy, 
right calf deformity, right hand tremor, and a right forearm 
soft tissue injury.  In addition, the veteran has reported 
that these injuries were incurred during service.  As service 
treatment records document injuries to the veteran's leg and 
head, and the veteran is competent to report when he has 
experienced symptoms, the Board finds that two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

The Board also finds that the third element of service 
connection, i.e. a causal relationship between the veteran's 
present disabilities and his active duty service is not 
demonstrated.  The service treatment records show a diagnosis 
of left leg shin splints, and while the veteran experienced a 
seizure and hit his head in April 1976, a brain scan and EEG 
were normal.  Moreover, all his systems were found to be 
normal at his July 1976 separation examination.  

In addition, the veteran has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that his disabilities were incurred as a result 
of injuries during service, but that he did not seek 
treatment for these conditions until 1981, almost five years 
after his discharge from active duty service in August 1976.  
There is also no competent evidence demonstrating that these 
conditions manifested to a compensable degree in service or 
during the presumptive period after service.

The veteran has contended during the course of his appeal 
that he incurred his injuries during service.  This recent 
contention is not credible.  The record consistently shows 
that the veteran has provided clinical history linking the 
onset of his injuries to his motor vehicle accident in 1985 
or 1989.  The clinical record is consistent with a history of 
disabilities only after the post-service accident.  The Board 
finds that these statements, given for clinical purposes, are 
more credible than the history the veteran has provided in 
connection with his claim for compensation.  

The record also contains no competent medical evidence of a 
nexus between the veteran's current disabilities of the head, 
arm, hand, and leg and his active duty service.  In fact, all 
the medical evidence of record, including the two November 
1999 VA examination reports, links the veteran's disabilities 
to his 1989 motor vehicle accident and chronic alcoholism.  
The only opinion linking the current disabilities to service 
is that of the veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disabilities 
was almost five years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's residual injuries of the head, arm, hand, or leg 
are related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
veteran's claimed disabilities and his active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a schizoaffective 
disorder is denied.

Entitlement to service connection for residuals of injuries 
to the head, arm, hand, and leg is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


